Citation Nr: 1449795	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for right shoulder impingement)., 

3.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for cervical spine/neck DDD with bilateral upper extremity radicular symptoms.

4.  Entitlement to service connection for a headache disability, claimed as secondary to cervical spine DDD. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the e RO denied the Veteran's claims for compensation benefits, pursuant to the provisions of 38 U.S.C.. § 1151, for right shoulder, neck, and back and migraine disabilities.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008. 

The Board observes that in a September 2010 rating decision, the  denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.. § 1151 hepatitis C.  In August 2011 the Veteran filed a NOD.  An SOC was issued in April 2014; however the Veteran did not file a substantive appeal.  Consequently, this issue is not before the Board at this time.

In March 2014, the Veteran had an Informal Conference in lieu of a formal hearing before a Decision Review Officer (DRO). 

In July 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by the Disabled American Veterans (DAV), in May 2013, the Veteran revoked DAV's representation, and has not  has not since obtained another representative.  Accordingly, as clarified during the Board now recognizes the Veteran as proceeding pro se in this appeal.

In addition to the paper claims file, there are paperless electronic, Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  The Virtual VA file reveals additional VA treatment records that have been added since the March 2014 supplemental statement of the case (SSOC); however, the evidence has no bearing on the issues herein decided. The Virtual VA file also contains the July 2014 Board hearing transcript which is not found in the paper claims file.  The remaining documents in Virtual VA are either duplicative or irrelevant to the issues on appeal.  The VBMS file currently contains no documents.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Although the Veteran initially claim that he injured during a fall at a VA medical facility, he has since clarified that  he injured his right shoulder and lumbar spine during his course of employment at VA,  not in conjunction with VA medical or surgical treatment.

3.  Although medical evidence demonstrates that the Veteran has current cervical spine disability, there is no competent, credible, and persuasive evidence that such is associated with VA medical or surgical treatment or other provision of care, or the lack thereof.

4.  Although the Veteran's headache disability has been medically linked to his cervical spine disability, as service connection for cervical spine DDD is not established, there is no legal basis for an award of secondary service connection for any claimed headache disability. 

CONCLUSIONS OF LAW

1.  The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.. § 1151 for lumbar spine DDD, is  denied as a matter of law.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2014).

2.  The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.. § 1151 for right shoulder impingement are denied as a matter of law.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2014).

3.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.. § 1151, for cervical spine/neck DDD with bilateral upper extremity radicular symptoms, are not met..  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2014).

4.  The claim for service connection for a headache disability, claimed as secondary to cervical spine DDD, is denied as a matter of law.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

At the outset, the Board notes that, as regards the lumbar spine, right shoulder, and headache claims, the Veteran has been notified of the reasons for the denial of each  claim, and has  been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, each of these claims  lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Pertinent to the remaining claim on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for compensation under 38 U.S.C. § 1151 for cervical spine disability as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  He was not notified of the manner by which an initial disability rating and effective date is established in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, he was given such notice by letter in March 2010 and there is no prejudice in providing post-adjudication notice in this case because the claim was readjudicated in SSOCs in June 2011, March 2014.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affirmed Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (VCAA notice may be given after the initial adjudication if the claim is subsequently readjudicated, and a SOC and an SSOC are readjudications).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), and VA treatment records.  The Veteran has not identified any outstanding treatment records. Also of record and considered in connection with the appeal is the transcript of the July 2014 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no further action, prior to appellate consideration, is required.

As for the Veteran's Board hearing, he was afforded full opportunity to set forth his contentions during the July 2014 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned identified  the issues on appeal.  Although the submission of specific evidence was not explicitly suggested, the undersigned , asked the Veteran to clarify his contentions on appeal including the additional disabilities claimed as a result of VA treatment or lack thereof, and inquired whether he had any medical statement(s) regarding the standard of care he received at VA.  Therefore,  not only were the issues explained . . . in terms of the scope of the claim for benefits, but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked. 

The Board acknowledges that the Veteran was not afforded a VA examination in connection with the cervical spine claim.  However, as will be discussed in detail below, no such examination or medical opinion is required in connection with this claim.

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claims addressed herein.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein adjudicated.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claims remaining on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The provisions of 38 U.S.C. § 1151 afford compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service-connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  See also 38 C.F.R. § 3.361 (2014).

To determine whether a Veteran has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his/her representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

VA compensation is payable for VA's failure to treat or misdiagnosis.  VAOGCPREC 5-2001 (Feb. 5, 2001).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.


Right shoulder and lumbar spine

The Veteran filed his claims for compensation under 38 U.S.C. § 1151 for right shoulder and lumbar spine disabilities in September 2006.  He initially asserted that such disabilities were incurred coincident with  VA medical treatment.  H however, during the March 2014 Informal DRO Conference, the Veteran admitted that he injured his back due to slipping on water on the floor of his workplace at VA Medical Center (VAMC), West Los Angeles.  The Veteran also reported that he injured his right shoulder due to pushing and pulling beds at VAMC, West Los Angeles.  He indicated that he brought the situation to his employer's attention but no accommodations were made.  As a result he stated that he needed physical therapy for right shoulder impingement.

Similarly, during the July 2014 Board hearing, the Veteran testified that he injured his back and right shoulder during the course of his employment at VA.  See pages 8 and 12 of the Board hearing transcript.  The Veteran stated that he filed a Workman's Compensation claim; however he was denied.  He testified that he was subsequently told by a representative to file an 1151 claim.  

Under these circumstances, the Board finds that the record presents no legal basis for the award of compensation benefits, pursuant to 38 U.S.C.A. § 1151, for claimed additional disability to the right shoulder or lumbar spine.  Fundamentally, the governing statute clearly provides that the benefits sought are available only for additional disability resulting from VA hospital care, VA medical or surgical treatment, or examination.  In this case, the Veteran has clarified that injuries and subsequent disability to his right shoulder and lumbar spine were work-related and did not occur coincident with  VA medical or surgical treatment or other provision of VA care.

As the disposition of these claims is based on interpretation of the law, and not the facts of this case (which are not in dispute), the claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cervical spine and headaches

The Veteran contends that he has incurred additional disability associated with his VA treatment, or lack thereof, for his cervical spine/neck.  He appears to assert that VA prescribed medication to treat his depression and that such medication caused an unsafe drop in blood pressure which subsequently caused him to fall and hurt his neck.  He indicated that his neck condition has caused migraines and numbness in both of his hands.  See Veteran's statement received August 2006.  He feels that his VA care has been neglectful and dishonest.  Id.  He asserts that the VA physicians told him that MRI testing showed that his neck was clear, when he in fact had bulging discs in his neck.  He indicated that as a results of the lies, his neck condition worsened.  The Veteran stated that he has been refused treatment for his condition at VA, even on a fee basis.

The record reflects that the Veteran currently has degenerative disc disease (DDD) in the cervical spine, and headaches that appear to be medically-associated with his cervical spine DDD.  VA treatment records dated from February 2001 to March 2006 document the Veteran's pertinent complaints.  An October 2005 treatment record documents the Veteran's report that he fell on a table "a few years ago", due to him passing out as a result of low blood pressure from a psychiatric medication, and since that time he has experienced neck pain.  A March 2006 VA treatment record documents the Veteran's first complaints of headaches.  The provider indicated that the tension headaches appear to be associated, in part, with the Veteran's chronic neck pain.  The remaining VA treatment records dated from March 2006 to March 2014 show intermittent treatment for neck pain.  Imaging studies reveal arthritis to the neck.  

As noted, the Veteran appeared at an Informal DRO conference.  He indicated that he hit his head and fell on the kitchen floor at home in 2002 due to the over-prescription of Risperdal.  During the  July 2014 Board hearing, the Veteran indicated that as a result of taking psychiatric medications prescribed to him by VA in 2002, his blood pressure dropped and he fell at home and hit his head on an end table.  He reported that he has had problems with his neck since the accident.  

The Board emphasizes that compensation is awarded under the provisions of 38 U.S.C.A. § 1151 for additional disability only if such additional disability was caused by hospital care, medical or surgical treatment, or examination furnished either by a Department employee or in a Department facility as defined in section 1701(3)(A).  

To the extent that the cervical spine claim could be a valid U.S.C.A. § 1151 claim, there is no persuasive evidence  that the Veteran's DDD of the cervical spine is result of VA medical or surgical treatment, or lack thereof.  While the Veteran has consistently asserted that medication prescribed to him by VA caused his blood pressure to drop and he subsequently fell and hurt his neck, and thus incurred cervical spine disability, the Board finds there is simply nothing to support his assertions that  he incurred cervical spine injury, as alleged, or that such injury resulted from VA medical or surgical treatment (or the lack thereof).   

Indeed, as to the occurrence of the injury, the Veteran reported that such incident took place in 2002, however, the earliest report from the Veteran regarding this claimed incident was in an October 2005 VA treatment record, three years after such incident.  Notably, there is no evidence in the record that the Veteran ever sought treatment for a neck injury prior to the October 2005 outpatient visit.  Moreover,  the Veteran did not assert a claim of negligence on the part of VA, until a year later in September 2006, when he filed his claim for compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's statements).  Thus, his contentions regarding the occurrence of the claimed neck injury are unsupported, and do not appear to be  credible.

Although the Veteran is competent to report an injury to his neck, he is not competent to state whether any claimed additional disability was in any way associated with  any treatment or lack thereof on the part of VA.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, there is no medical indication whatsoever that even suggests that there exists a medical nexus between his current cervical spine DDD, and any injury claimed as due to VA medical or surgical treatment/provision of care, or the  lack thereof.  None of the medical treatment records reflect any such opinion or even comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  As previously discussed, the first record relating to this disability only appear to date from a treatment record in October 2005, three years after the claimed incident.  On this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's cervical spine disability. 

Significantly, in the absence of competent,  and credible evidence of an injury to the neck resulting from  VA treatment/provision of care, or the lack thereof,  a remand of this claim for an examination or to otherwise obtain an opinion as to the etiology of the Veteran's cervical spine disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between current cervical spine disability, and the Veteran's neck injury which he claims occurred because of VA-prescribed medication  would necessarily be based primarily  on the Veteran's uncorroborated assertions regarding what occurred at his home advanced in support of his claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated (or, incredible) account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Simply stated, on these facts, arranging for the Veteran to undergo examination or taking other action to obtain a medical opinion under the circumstances presented here would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of any current cervical spine disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

For all of the foregoing reasons, the Board finds that the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.. § 1151, for cervical spine/neck DDD with bilateral upper extremity radicular symptoms, claimed to  result from f VA medical treatment (or lack thereof) must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Furthermore, as Veteran claims that his headache disability is secondary to his cervical spine disability, that claim must be denied as a matter of law.  Medical evidence clearly indicates that his headache disability and cervical spine disability are related.  However, insofar as the condition to which the Veteran claims this disability is secondary has not been service connected (or, benefits granted, pursuant to section 1151, as if service connection), the claim based on a  secondary theory of entitlement must fail as without legal merit.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).












      (CONTINUED ON NEXT PAGE)





ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for lumbar spine DDD is denied.

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for right shoulder impingement is denied.

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for cervical spine/neck DDD with bilateral upper extremity radicular symptoms  is denied.

Service connection for a headache disability, claimed as secondary to cervical spine DDD, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


